RECORD IMPOUNDED

                                 NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-3188-17T3
                                                                     A-3189-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

T.C. and A.A.M.,

     Defendants-Appellants.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF E.A.M.,

     a Minor.
______________________________

                   Submitted January 14, 2019 – Decided January 23, 2019

                   Before Judges Sabatino, Haas and Mitterhoff.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FG-07-0188-17.
             Joseph E. Krakora, Public Defender, attorney for
             appellant T.C. (Eric R. Foley, Designated Counsel, on
             the briefs).

             Joseph E. Krakora, Public Defender, attorney for
             appellant A.A.M. (Howard P. Danzig, Designated
             Counsel, on the briefs).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Jason W. Rockwell, Assistant Attorney
             General, of counsel; Amy L. Bernstein, Deputy
             Attorney General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minor (Danielle Ruiz, Designated Counsel,
             on the brief).

PER CURIAM

      In these consolidated appeals, defendant A.M.1 ("the mother") and T.C.

("the father") seek to overturn the Family Part's March 1, 2018 final judgment

of guardianship terminating their respective parental rights to their biological

daughter, E.A.M. ("Emily"). Emily, who is now the age of three, has two older

half-siblings and a younger half-sibling that are the biological children of the

mother. The father is not the biological father of Emily's half siblings with the

mother. Those half-siblings have been placed with other caretakers and are not

parties to the present litigation.


1
  We use initials and pseudonyms to protect the privacy of the children. R.
1:38-3(d)(12).
                                                                         A-3188-17T3
                                       2
      After a three-day guardianship trial at which the defendant parents

presented no witnesses, the trial judge issued a detailed thirty-five-page written

opinion concluding that the Division of Child Protection and Permanency ("the

Division" or "DCPP"), had proven by clear and convincing evidence all four

necessary prongs of N.J.S.A. 30:4C-15.1(a), to warrant the termination of

defendants' respective parental rights.

      Among other things, the trial judge found that: neither defendant is fit to

parent Emily, given their persisting limitations; both parents have endangered

Emily's safety, health, and development and they are unable or unwilling to

eliminate that risk of harm and provide her with a stable home; the Division has

made reasonable efforts to provide services to the parents without success and

adequately explored alternative caretakers; and terminating the parents' rights to

Emily, who has bonded favorably with a resource parent who is committed to

adopting her, would do no more harm than good. The judge specifically found

credible the unrebutted trial testimony of the Division's evaluating psychologist

whom the court characterized as "well-qualified." We affirm.

                                          I.

      The record shows the mother was sexually abused as a child. She has been

diagnosed with bipolar disorder, Post Traumatic Stress Disorder ("PTSD"), and


                                                                          A-3188-17T3
                                          3
major depression. She suffers from hallucinations as well as memory loss after

allegedly being struck in the head as a minor. As a child, the mother herself was

the subject of the Division's intervention.       She has a long history of

unemployment and instability.

      On February 28, 2016, the mother took the three children to the hospital

to be treated for minor injuries. At the hospital, the mother "zoned out" when

hospital staff were interacting with her. Staff members called the Division, and

the mother was thereafter involuntarily committed for psychiatric treatment.

The Division conducted an emergency removal 2 after arriving at the hospital and

placed the two older half-siblings with one resource family and placed Emily,

who was only an infant at the time, with a different resource family.

      The mother has been diagnosed with various neuropsychological

disorders and continues to have functional difficulties. During the course of the

litigation, the Division offered her various services, only a few of which she

pursued. She was sporadic in her visits with the child. The mother eventually

moved to Georgia and had another child, whom she also is not raising.




2
  A Dodd removal is an emergent removal of a minor without a court order
pursuant to N.J.S.A. 9:6-8.21 to -8.82 (the Dodd Act). N.J. Div. of Youth &
Fam. Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).
                                                                         A-3188-17T3
                                       4
       The father, meanwhile, has had multiple incarcerations and chronic

substance abuse problems with both marijuana and alcohol. While this litigation

was pending, he failed multiple urine screens. The father has never lived in the

same household as the child. He did complete various services but continued to

be unable to be an effective and responsible parent. Notably, he never offered

to serve as the caretaker of the child.

       The father did suggest the Division consider his god-sister T.B., who is

raising a different child (another half-sibling of Emily) that he fathered with

another woman. However, that potential caregiver failed to provide the Division

with the necessary paperwork on time and there was no proof that she was

actually able to take Emily into her own home. Consequently, the Division ruled

her out.

       Meanwhile, the testimony from the Division's caseworker, which the trial

court found credible, reflects that Emily has been doing well in the care of her

resource parent. As we have already noted, that resource parent wishes to adopt

her.




                                                                        A-3188-17T3
                                          5
                                       II.

      On appeal, each parent's brief challenges the trial court's findings as to

them individually, concerning all four prongs of the statutory test under N.J.S.A.

30:4C-15.1(a).

      In her brief, the mother raises the following points:

            POINT I: THE SIBLING RIGHTS OF [EMILY] AS
            WELL AS HER THREE SIBLINGS SHOULD NOT
            HAVE BEEN IGNORED.

            POINT II: THE FACTS BELOW DO NOT SUPPORT
            A LEGAL FINDING THAT ALL FOUR PRONGS
            UNDER N.J.S.A. 30:4C-15.1(a) WERE MET IN THIS
            CASE.

            POINT   III: THERE   WAS   INSUFFICIENT
            EVIDENCE TO PROVE BY CLEAR AND
            CONVINCING EVIDENCE THAT [EMILY]'S
            SAFETY, HEALTH OR DEVELOPMENT HAS BEEN
            OR WILL CONTINUE TO BE ENDANGERED BY
            THE PARENTAL RELATIONSHIP UNDER THE
            FIRST PRONG: THERE WAS NO HARM CAUSED
            OR THREATENED.

            POINT  IV:  THERE   WAS    INSUFFICIENT
            EVIDENCE UNDER THE SECOND PRONG TO
            CONCLUDE THAT [THE MOTHER] WAS
            UNWILLING TO ELIMINATE A HARM.

            POINT V: DCPP FAILED TO PROVE BY CLEAR
            AND CONVINCING EVIDENCE THAT IT MADE
            REASONABLE EFFORTS TO HELP [THE
            MOTHER] AND THE COURT FAILED TO
            CONSIDER ALTERNATIVES TO TERMINATION

                                                                          A-3188-17T3
                                        6
      OF HER PARENTAL RIGHTS UNDER THE THIRD
      PRONG.

      POINT  VI:   THERE   WAS   INSUFFICIENT
      EVIDENCE TO SUPPORT THE TRIAL COURT'S
      LEGAL CONCLUSION THAT TERMINATION OF
      [THE MOTHER]'S PARENTAL RIGHTS WILL NOT
      DO MORE HARM THAN GOOD, UNDER THE
      FOURTH PRONG.

In his brief, the father argues:

      THE JUDGMENT OF GUARDIANSHIP SHOULD
      BE   REVERSED     BECAUSE      THE COURT
      MISAPPLIED THE LAW IN FINDING THAT DCPP
      MET ITS BURDEN OF PROOF UNDER THE FOUR
      PRONGS OF THE "BEST INTEREST" STANDARD
      PURSUANT TO N.J.S.A. 30:4C-15.1.

      A. The court misapplied the prevailing legal standards
      under the first prong where DCPP failed to establish by
      clear and convincing evidence that [the father] harmed
      or could not cease harming [Emily].

      B. The court misapplied the prevailing legal standards
      under the second prong of the "best interest" standard
      whereby [the father] can become a fit parent in the
      foreseeable future.

      C. The trial court misapplied the prevailing legal
      [s]tandards under the third prong of the "best interest"
      standard and failed to articulate how the "efforts"
      provided by DCPP were reasonable and helped to
      facilitate reunification.

      D. Termination of parental rights will do more harm
      than good.


                                                                 A-3188-17T3
                                   7
      In considering these points, we are mindful that our appellate review of a

trial court's decision to terminate parental rights is limited. See N.J. Div. of

Youth & Family Servs. v. R.G., 217 N.J. 527, 554 (2014) (citing In re

Guardianship of J.N.H., 172 N.J. 440, 472 (2002)). The trial court's findings

generally should be upheld so long as they are supported by "adequate,

substantial, and credible evidence." R.G., 217 N.J. at 552. A decision in this

context should only be reversed or altered on appeal if the trial court's findings

were "so wholly unsupportable as to result in a denial of justice." N.J. Div. of

Youth & Family Servs. v. P.P., 180 N.J. 494, 511 (2004). However, a trial

court's interpretations of the law and the subsequent legal consequences of the

facts are afforded no special deference. See R.G., 217 N.J. at 552.

      Applying these well-established principles of appellate review, we affirm

the termination of defendants' parental rights, substantially for the sound reasons

expressed in Judge James R. Paganelli's written opinion of March 1, 2018

accompanying the final judgment. The judge's decision is amply supported by

substantial evidence in the record and is consistent with the applicable legal

standards.

      The only issue warranting brief discussion is the parents' argument that

the placement of Emily with a non-relative resource parent violates the Child


                                                                           A-3188-17T3
                                        8
Placement Bill of Rights, N.J.S.A. 9:6B-1 to -6. In this regard, the parents claim

that the court failed to adequately consider placing Emily with her other half-

siblings. The mother did not argue this particular point in the trial court. The

father did raise the issue, albeit belatedly, when he asked for and was denied an

adjournment after the trial evidence already had been presented and the record

had closed. Despite these procedural shortcomings, we choose to address the

sibling placement issue in the public interest. Nieder v. Royal Indem. Ins. Co.,

62 N.J. 229, 234 (1973).

      There is no tender of competent proof that the father's god-sister, or any

other caretaker of Emily's half-siblings, is willing and capable to care for this

additional child. Meanwhile, the weight of the evidence on the fourth prong

concerning the child's best interests, clearly establishes that Emily should not be

taken away from the resource parent, who has cared for her capably for nearly

three years since she was a young infant. The cited statute is not violated by the

trial court's well-reasoned decision.

      In sum, we agree with the Division and the Law Guardian that both the

trial proofs and the governing law support the final judgment and that

defendants' arguments to set it aside should be rejected.

      Affirmed.


                                                                           A-3188-17T3
                                        9